Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Prior art representative of the state of the art includes:
a) Schuette (US 20130124171),
b) Shelley (US 20140067353),
c) McCann (US 20160076926),
d) Burch (US 20140365409), and
e) Germain (US 20140351183).

However, no legally permissible combination of the prior art teaches all of the specifically ordered and enumerated features of independent claim 1 inclusive of:
“perform a decision process by analyzing data in order to provide, as an outcome, recommendations for operation of the one or more control devices at the particular well infrastructures, and
perform a confirmation process, subsequent to communicating the control data to the one or more control devices, by receiving the condition data and comparing an expected outcome of a change in condition at one or more of the particular well infrastructures with an actual outcome of a change in condition at the one or more of the particular well infrastructures”.

A substantially rationale applies to independent claims 34 and 35. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Claims 1-2, 4-10, 12-13, 15-18, 23, 25-30 and 32-35 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2457